June 24, 1919. The opinion of the Court was delivered by
This was an action to recover a balance of $130, alleged to be due by defendant to plaintiff, on account for one two-compartment oil storage tank and steel structural supports, sold by the plaintiff to defendant for the sum of $530, and on which a payment was made of $400 prior to the commencement of the action. Defendant pleads a failure of consideration. The cause was tried before Judge Peurifoy and a jury at the March term of Court, 1918, for Oconee county, and resulted in a verdict in favor of the defendant. At the conclusion of the testimony, plaintiff's counsel moved for a directed verdict on behalf of plaintiff, which was refused. After entry of judgment, plaintiff appealed, and alleged error in refusing to direct verdict as moved for, and from the Court's refusal to charge plaintiff's request. *Page 329 
The exception cannot be sustained. The first request was covered by his Honor in his general charge. His Honor charged fully the law applicable to the case, and we think his charge was free from error. The plaintiff might have furnished an exact duplicate of those built by itself by the same company, and yet it might have been defective, and we see no error on the part of his Honor as complained of.
The exceptions are overruled, and judgment affirmed.